Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7-9 and 11-13 allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, applicant’s arguments are found persuasive. Examiner agrees that it is not reasonable to consider offset region 33.1 as extending in the first transverse direction past the at least one securing protrusion 41.1. While a portion of 33.1 extends past and innermost surface of 41.1 and a portion of underside 43, it does not extend past the securing protrusion as it ends flush with the outer surface of 41.1.
As can be find in applicant’s [0032] the support protrusion 40 is dimensioned so that its protrusion length is past first securing protrusion 42 in such a way that in the case that the first securing protrusion 42 contacts or supported on region 78, support protrusion 40 is supported on vertical pole 64 or lies at a small distance therefrom. The examiner understands that the applied reference what had been referred to as the support protrusion is flush with the securing protrusion so that no space is created between the protrusions and the supporting member. To extend the support protrusion beyond the securing protrusion would destroy the reference as it would create a space between the securing protrusion and the supporting member. Additionally, to find a reference to extend beyond the securing protrusion would rely on significant hindsight. 
With respect to independent claims 11 and 12, the applicant has included the subject matter of claim 2 and previously indicated allowable claim 3, putting each of the independent claims in condition for allowance, as none of the previously cited or applied prior art teaches such a combination of components, specifically wherein the two securing protrusions have different extension lengths in the second transverse direction, and/or that the support protrusion follows the two securing protrusions in the second transverse direction, and/or that a longer of the two securing protrusions is arranged between the support protrusion and a shorter of the two securing protrusions in the second transverse direction. This limitation completes the combination of features and limitations in each of claims 11 and 12, creating a claim not anticipated or made obvious by any of the known prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634